EXHIBIT 10.2
-2-


Performance Guarantee Confirmation
Reference is made to a Performance Guarantee dated as of December 16, 2014 made
by the undersigned in favour of the Purchaser (the “Performance Guarantee”). The
undersigned acknowledges and confirms that the Performance Guarantee remains in
full force and effect notwithstanding the entering into of this fourth
amendment.
Dated this 28th day of June, 2018.


 
 
WINTRUST FINANCIAL CORPORATION


By:
/s/David A. Dykstra
 
Name: David A. Dykstra
 
Title: Senior EVP









